In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         _______________________________

                  06-20-00011-CR
         _______________________________


        SHENITA LASHON DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 7th District Court
                 Smith County, Texas
             Trial Court No. 007-0240-19




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION

           Shenita Lashon Davis pled guilty to assault on a public servant1 and, pursuant to a plea

agreement, was placed on deferred adjudication community supervision for a period of seven

years. The State later filed a motion to adjudicate Davis’s guilt on grounds that she violated the

terms and conditions of her community supervision by possessing and using cocaine and

methamphetamine. Davis pled true to the State’s allegations and, after an evidentiary hearing, the

trial court granted the State’s motion. Davis was sentenced to seven years’ imprisonment and was

ordered to pay $244.00 in court costs. Davis appeals.2

           Davis’s attorney has filed a brief that states that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial

proceedings. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.




1
    See TEX. PENAL CODE ANN. § 22.01(b)(1) (Supp.).
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                        2
         On March 10, 2020, counsel mailed to Davis a copy of the brief and the motion to withdraw

and informed her of the right to review the record and file a pro se response. After this Court

granted Davis’s pro se motion for access to the record, Davis was provided with a complete paper

copy of the appellate record on April 21. By letter dated April 30, this Court informed Davis that

any pro se response was due on or before June 15. On July 14, this Court further informed Davis

that the case would be set for submission on the briefs on August 4. We received neither a pro se

response from Davis nor a motion requesting an extension of time in which to file such a response.

         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

However, nonreversible error is found in the assessment of attorney fees in the certified bill of

costs.

         Because she was indigent, the trial court did not assess attorney fees against Davis. Yet,

the bill of costs totals $544.00, which includes $300.00 for attorney fees. Under Article 26.05(g)

of the Texas Code of Criminal Procedure, a trial court has the authority to order the reimbursement

of court-appointed attorney fees only if “the court determines that a defendant has financial

resources that enable [her] to offset in part or in whole the costs of the legal services provided,

including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (Supp.). “[T]he

defendant’s financial resources and ability to pay are explicit critical elements in the trial court’s

determination of the propriety of ordering reimbursement of costs and fees” of legal services

provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App. 2011) (quoting Mayer

v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)).

                                                  3
         Since there is no finding of the ability of Davis to pay them, attorney fees could not be and

were not assessed against her in the judgment. See Cates v. State, 402 S.W.3d 250, 252 (Tex.

Crim. App. 2013); see also Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010); Martin v.

State, 405 S.W.3d 944, 946–47 (Tex. App.—Texarkana 2013, no pet.). Accordingly, we modify

the bill of costs by deleting the assessment of attorney fees.

         We modify the bill of costs by deleting the $300.00 assessment for attorney fees. We

affirm the judgment of the trial court, as modified.3




                                                       Ralph K. Burgess
                                                       Justice


Date Submitted:            August 4, 2020
Date Decided:              August 5, 2020

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           4